UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K/A Amendment No. 1 (x) Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended: December 31, 2010 or () Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission file number: 0-28928 ML TREND-FOLLOWING FUTURES FUND L.P. (Exact name of registrant as specified in its charter) Delaware 13-3887922 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) c/o Merrill Lynch Alternative Investments LLC Four World Financial Center, 10th Floor 250 Vesey Street New York, New York 10080 (Address of principal executive offices) (Zip Code) 212-449-3517 (Registrant’s telephone number, including area code Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Limited Partnership Units Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes No X Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes No X Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [x] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer Non-accelerated filer X Smaller reporting company (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Act). Yes No X The Units of limited liability company interest of the registrant are not publicly traded.Accordingly, there is no aggregate market value for the registrant’s outstanding equity that is readily determinable. As of February 28, 2011, limited partnership units with a Net Asset Value of $221,803,362 were outstanding and held by non-affiliates. Documents Incorporated by Reference The registrant's 2010 Annual Report and Reports of Independent Registered Public Accounting Firms, the annual report to security holders for the period ended December 31, 2010, is incorporated by reference into Part II, Item 8, and Part IV hereof and filed as an Exhibit herewith. Copies of the annual report are available free of charge by contacting Alternative Investments Client Services at 1-866-MER-ALTS. 2 EXPLANATORY NOTE REGARDING THIS FORM 10-K/A ML Trend-Following Futures Fund L.P. (the “Registrant”) is filing this Amendment No. 1 to its Annual Report on Form 10-K for the fiscal year ended December 31, 2010, originally filed with the Securities and Exchange Commission on March15, 2011 (the “Original Form 10-K”), with respect to Item 15 (Exhibits and Financial Statement Schedules), to re-file the reports of the independent registered public accounting firms, which have been amended. Except as described above, this Amendment No. 1 does not amend any other information set forth in the Original Form 10-K and the Registrant has not updated disclosures included therein to reflect any events that occurred subsequent to March 15, 2011. 3 PART IV Item 15: Exhibits, Financial Statement Schedules 1. Financial Statements (found in Exhibit13.01): REPORTS OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRMS FINANCIAL STATEMENTS Statements of Financial Condition as of December31, 2010 and 2009 Statements of Operations for the years ended December31, 2010, 2009 and 2008 Statement of Changes in Partners’ Capital for the years ended December31, 2010, 2009 and 2008 Financial Data Highlights for the years ended December31, 2010, 2009 and 2008 Notes to Financial Statements 2. Financial Statement Schedules: (a)Financial Statements of ML Aspect FuturesAccess LLC Reports of Independent Registered Public Accounting Firms Statements of Financial Condition as of December31, 2010 and 2009 Statements of Operations for the years ended December31, 2010, 2009 and 2008 Statements of Changes in Members’ Capital for the years ended December31, 2010, 2009 and 2008 Financial Data Highlights for the years ended December31, 2010, 2009 and 2008 Notes to Financial Statements (b)Financial Statements of ML BlueTrend FuturesAccess LLC Reports of Independent Registered Public Accounting Firms Statements of Financial Condition as of December31, 2010 and 2009 Statements of Operations for the years ended December31, 2010, 2009 and 2008 Statements of Changes in Members’ Capital for the years ended December31, 2010 2009 and 2008 Financial Data Highlights for the years ended December31, 2010, 2009 and 2008 Notes to Financial Statements (c)Financial Statements ofMan AHL FuturesAccess LLC Report of Independent Registered Public Accounting Firm Financial Statements Statement of Financial Condition as of December31, 2010 and 2009 Statement of Operations for the period August1, 2010 (commencement of operations) to December31, 2010 Statement of Changes in Members’ Capital for the period August1, 2010 (commencement of operations) to December31, 2010 Financial Data Highlights for the period August1, 2010 (commencement of operations) to December31, 2010 4 Notes to Financial Statements (d)Financial Statements of ML Transtrend DTP Enhanced FuturesAccess LLC Reports of Independent Registered Public Accounting Firms Financial Statements Statements of Financial Condition as of December31, 2010 and 2009 Statements of Operations for the years ended December31, 2010, 2009 and and 2008 Statements of Changes in Members’ Capital for the years ended December31, 2010, 2009 and 2008 Financial Data Highlights for the years ended December31, 2010, 2009 and 2008 Notes to Financial Statements (e)Financial Statements of ML Winton FuturesAccess LLC Reports of Independent Registered Public Accounting Firms Financial Statements Statements of Financial Condition as of December31, 2010 and 2009 Statements of Operations for the years ended December31, 2010, 2009 and 2008 Statements of Changes in Members’ Capital for the years ended December31, 2010, 2009 and 2008 Financial Data Highlights for the years ended December31, 2010, 2009 and 2008 Notes to Financial Statements Financial statement schedules not included in this Form10-K/A have been omitted for the reason that they are not required or are not applicable or that equivalent information has been included in the financial statements or notes thereto. 3. Exhibits: The following exhibits are incorporated by reference or are filed herewith to this Form10-K/A: Designation Description 3.01(i) Amended and Restated Certificate of Limited Partnership of ML JWH Strategic Allocation Fund L.P. Exhibit3.01(i): Is incorporated herein by reference from Exhibit3.01(i) contained in the Registrant’s Form8-K filed August13, 2007. 3.01(ii) Eighth Amended and Restated Limited Partnership Agreement. Exhibit3.01(ii): Is incorporated by reference from Exhibit3.01(ii) contained in the Registrant’s Report on Form10-K for the year ended December31, 2009, filed on March31, 2010. 2010 Annual Report and Reports of Independent Registered Public Accounting Firms. Financial Statements ofML Aspect FuturesAccess LLC. Financial Statements of BlueTrend FuturesAccess LLC. Financial Statements ofMan AHL FuturesAccess LLC. 5 13.05 Financial Statements ofML Transtrend DTP Enhanced FuturesAccess LLC. Financial Statements ofML Winton FuturesAccess LLC. Exhibit13.01, Exhibit13.02, Exhibit13.03, Exhibit 13.04, Exhibit13.05 and Exhibit13.06 Are filed herewith. 31.01 and 31.02 Rule13a-14(a)/15d-14(a) Certifications. Exhibits31.01 and 31.02: Are filed herewith. 32.01 and 32.02 Section1350 Certifications. Exhibits32.01 and 32.02: Are filed herewith. 6 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ML TREND-FOLLOWING FUTURES FUND L.P. By: MERRILL LYNCH ALTERNATIVE INVESTMENTS LLC, General Partner By: /s/ Justin C. Ferri Justin C. Ferri Chief Executive Officer, President and Manager (Principal Executive Officer) Date:January 27, 2012 7 ML TREND-FOLLOWING FUTURES FUND L.P. 2-K/A Amendment No. 1 INDEX TO EXHIBITS Exhibit Exhibit 13.01 2010 Annual Report and Reports of Independent Registered Public Accounting Firms Exhibit13.02 ML Aspect FuturesAccessFinancial Statements as of and for the years ended December31, 2010, 2009 and 2008 and Reports of Independent Registered Public Accounting Firms Exhibit13.03 ML BlueTrend FuturesAccess LLC Financial Statements as of and for the years Ended December31, 2010, 2009 and 2008 and Reports of Independent Registered Public Accounting Firms Exhibit13.04 MAN AHL FuturesAccess LLC Financial Statements as of and for the period August1, 2010 (Commencement of Operations) to December31, 2010 and Report of Independent Registered Public Accounting Firm Exhibit13.05 ML Transtrend DTP Enhanced FuturesAccess LLC Financial Statements as of and for the years ended December31, 2010, 2009 and 2008 and Reports of Independent Registered Public Accounting Firms Exhibit13.06 ML Winton FuturesAccess LLC Financial Statements as of and for the years ended December31, 2009, 2008 and 2007 and Reports of Independent Registered Public Accounting Firms Exhibit31.01 and 31.02 Rule13a – 14(a) / 15d – 14(a) Certifications Exhibit32.01 and 32.02 Section 1350 Certifications 8
